DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0054542).
Regarding claim 1, Han et al. teach in an embodiment in paragraph [0078] having the layer 34 disposed the mostly closely to the layer 117 with all other structural features illustrated in Figs. 1 and 2, a semiconductor light-emitting element (light emitting device; Abstract) comprising: an n-type clad layer (117 of n type; Figs. 1-2, [0039]) of an n-type AlGaN-based semiconductor material (n type AlGaN; [0039]); an active layer (121; Figs. 1-2, [0041]) including: a first barrier layer (the leftmost 34 in Fig. 2; [0047]) of an AlGaN-based semiconductor material (34 is a portion of 32 which can be AlyGa1-yN (0<y≤1); [0045, 0047]) provided on and in contact with the n-type clad layer (117, an embodiment in paragraph [0078] where 34 is disposed most closely to 117, i.e. 34 is on and in contact with 117; see Figs. 1-2); a planarizing layer (the leftmost 33 in Fig. 2, a semiconductor layer providing a planar top surface as shown in Figs. 1-2; [0047]) of an AlGaN-based semiconductor material (33 is a portion of 32 which can be AlyGa1-yN (0<y≤1); [0045, 0047]) provided on and in contact with the first barrier layer (the leftmost 34 in Fig. 2; see Figs. 1-2); a second barrier layer (the leftmost 35 in Fig. 2; [0047]) of an AlGaN-based semiconductor material (35 is a portion of 32 which can be AlyGa1-yN (0<y≤1); [0045, 0047]) provided on and in contact with the planarizing layer (the leftmost 33 in Fig. 2; see Figs. 1 and 2); and a well layer (the rightmost 22 in Fig. 2; Figs. 1-2, [0043]) of an xAlyGa1-x-yN,  0≤y≤1; [0039]) which overlaps the claimed range of 20% or higher, that establishes a prima facie case of obviousness (MPEP 2144.05), an AlN molar fraction of the well layer (the rightmost 22 in Fig. 2) is between 0% to 100% (i.e. InxAlyGa1-x-yN,  0≤y≤1; [0045]) which overlaps the claimed range of 10% or higher, that establishes a prima facie case of obviousness (MPEP 2144.05), an AlN molar fraction of the planarizing layer (the leftmost 33 in Fig. 2) is lower than an AlN molar fraction of each of the first barrier layer (the leftmost 34 in Fig. 2) and the second barrier layer (the leftmost 35 in Fig. 2; [0053]), and a ground level of a conduction band of the planarizing layer (the leftmost 33 in Fig. 2) is higher than a ground level of a conduction band of the well layer (the rightmost 22 in Fig. 2; see Fig. 2).
Han et al. do not teach a difference in AlN molar fraction between the well layer and the planarizing layer is equal to or larger than 3% and equal to or smaller than 10%.
Han et al. teach in paragraphs [0068-0070] that the energy gap of the planarization layer (33) has to be larger than the energy gaps of the well layer (22; [0068]) and the energy gaps can be changed by adjusting the AlN molar fraction portion ([0069]). 
Parameters such as the AlN molar fractions of the planarization layer and the well layer are subject to routine experimentation and optimization to achieve the desired energy gaps such that the barrier layer may performs the function of an electron barrier and also prevents the 
Regarding claim 2, Han et al. teach the semiconductor light-emitting element according to claim 1, wherein a thickness of the planarizing layer (T3; Fig. 2, [0071]) in a direction of stack (horizontal direction in Fig. 2) and a thickness of the well layer (T2; Fig. 2, [0071]).
Han et al. do not teach a thickness of the planarizing layer is smaller than a thickness of the well layer (emphasis added).
Han et al. teach that the thickness of the planarizing layer can be made thinner to improve the device performance ([0072]).
Parameters such as the thickness of the planarizing layer and the thickness of the well layer are subject to routine experimentation and optimization to achieve the desired device performance ([0072]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of the planarizing layer smaller than that of the well layer to improve the device performance ([0072]).
Regarding claim 3, Han et al. teach the semiconductor light-emitting element according to claim 1, wherein the planarizing layer (the leftmost 33 in Fig. 2) and the well layer (the rightmost 22 in Fig. 2).

Han et al. teach that the planarizing layer (the leftmost 33 in Fig. 2) and the well layer (the rightmost 22 in Fig. 2) can be AlGaN ([0051, 0045]), the planarizing layer (33) has a bandgap bigger than the bandgap of well layer (22; Fig. 2), and higher Al content (i.e. higher AlN molar fraction) of the AlGaN layer would have a bigger bandgap ([0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the AlN molar fraction of the planarizing layer higher than an AlN molar fraction of the well layer, such that the planarizing layer can have a bandgap bigger than the bandgap of well layer (Fig. 2). 
Regarding claim 4, Han et al. teach the semiconductor light-emitting element according to claim 1, wherein a difference (G1; Fig. 3, [0070]) in the ground level of the conduction band between the planarizing layer (the bottommost 33 in Figs. 1-2) and the well layer (the topmost 22; see Fig. 2).
Han et al. do not teach a difference in the ground level of the conduction band between the planarizing layer and the well layer is equal to or larger than 2% of a light energy corresponding to a wavelength of light emitted from the active layer.
Han et al. also teaches in paragraphs [0070] and Fig. 3 that the ground level of conductive band of the planarization layers (33) has to be higher than the ground level of the well layer (22; [0070]) as one of the conditions of making sure that the barrier layer may forms the function of an electron barrier ([0070]).
Parameters such as the difference in the ground level of the conduction band between the planarizing layer and the well layer are subject to routine experimentation and optimization to .
Claims 5-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2014/0054542) in view of Yeh et al. (US 2013/0187125).
Regarding claim 5, Han et al. teach a semiconductor light-emitting element (light emitting device; Abstract), comprising: an n-type clad layer (117 of n type; Figs. 1-2, [0039]) of an n-type AlGaN-based semiconductor material (n type AlGaN; [0039]); an active layer (121) includes: a first planarizing layer (the leftmost 33 in Fig. 2, a semiconductor layer providing a planar top surface as shown in Figs. 1-2; [0047]) of an AlGaN-based semiconductor material (33 is a portion of 32 which can be AlyGa1-yN (0<y≤1); [0045, 0047]) provided on the n-type clad layer (117; see Figs. 1-2); a first barrier layer (the leftmost 35 in Fig. 2; [0047]) of an AlGaN-based semiconductor material (35 is a portion of 32 which can be AlyGa1-yN (0<y≤1); [0045, 0047]) provided on and in contact with the first planarizing layer (the leftmost 33 in Fig. 2); and a well layer (the rightmost 22 in Fig. 2; Figs. 1-2, [0043]) of an AlGaN-based semiconductor material (AlGaN; [0045]); and a p-type semiconductor layer (125; Figs. 1-2, [0058]) provided on the active layer (121), wherein the active layer (121) emits ultraviolet light having a wavelength of 385 nm to 285 nm ([0061]) overlapping the claimed range of deep ultraviolet light having a wavelength of 360 nm or shorter, that establishes a prima facie case of obviousness (MPEP 2144.05), an AlN molar fraction of the n-type clad layer (117) is between 0% to 100% (i.e. xAlyGa1-x-yN,  0≤y≤1; [0039]) which overlaps the claimed range of 20% or higher, that establishes a prima facie case of obviousness (MPEP 2144.05), an AlN molar fraction of the well layer (the rightmost 22 in Fig. 2) is between 0% to 100% (i.e. InxAlyGa1-x-yN,  0≤y≤1; [0045]) which overlaps the claimed range of 10% or higher, that establishes a prima facie case of obviousness (MPEP 2144.05), an AlN molar fraction (Al content; [0069]) of each of the first planarizing layer (the leftmost 33 in Fig. 2) is lower than an AlN molar fraction of each of the first barrier layer (the leftmost 35 in Fig. 2; [0053]), and a ground level of a conduction band of each of the first planarizing layer (the leftmost 33 in Fig. 2) is higher than a ground level of a conduction band of the well layer (the rightmost 22 in Fig. 2; see Fig. 2),.
Han et al. do not teach a second planarizing layer of an AlGaN-based semiconductor material provided on and in contact with the first barrier layer; a second barrier layer of an AlGaN-based semiconductor material provided on and in contact with the second planarizing layer, and a well layer provided on the second barrier layer; and an AlN molar fraction of each of the first planarizing layer and the second planarizing layer is lower than an AlN molar fraction of each of the first barrier layer and the second barrier layer, and a ground level of a conduction band of the second planarizing layer is higher than a ground level of a conduction band of the well layer, and a difference in AlN molar fraction between the well layer and each of the first planarizing layer and the second planarizing layer is equal to or larger than 3% and equal to or smaller than 10%.
In the same field of endeavor of light emitting devices, Yeh et al. teach a second planarizing layer (the second leftmost 132b in Fig. 3; Figs. 2-3, [0046]) of an AlGaN-based semiconductor material ([0046]) provided on and in contact with the first barrier layer (the second leftmost 132a in Fig. 3; Figs. 2-3, [0046]); a second barrier layer (the third leftmost 132a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Han et al. and Yeh et al. and to add the layers of two different band gaps of Han et al. as a second planarizing layer and a second barrier layer in an alternated sequence as taught by Yeh et al., because Han et al. teach that the barrier layer can have more than three layers of layers of two different band gaps but is silent of how to add more layers ([0037]) and Yeh et al. teach that the layers of two different band gaps can be added in an alternate sequence (Figs. 2 and 3). 
The combination of Han et al. and Yeh et al. teach “an AlN molar fraction of each of the first planarizing layer and the second planarizing layer is lower than an AlN molar fraction of each of the first barrier layer and the second barrier layer” as Han et al. teach an AlN molar fraction (Al content; [0069]) of each of the first planarizing layer (the leftmost 33 in Fig. 2) is lower than an AlN molar fraction of the first barrier layer (the leftmost 35 in Fig. 2; [0053]) as disclosed above and Yeh et al. teach that the first planarizing layer (the leftmost 132b in Fig. 3) is the same as the second planarizing layer (the second leftmost 132b in Fig. 3, all are 132b; 
Regarding the limitations “a difference in AlN molar fraction between the well layer and each of the first planarizing layer and the second planarizing layer is equal to or larger than 3% and equal to or smaller than 10%”, Han et al. teach in paragraphs [0068-0070] that the energy gaps of the planarization layers (33) has to be larger than the energy gap of the well layer (22; [0068]) and the energy gaps can be changed by adjusting the AlN molar fraction portion ([0069]). 
Parameters such as the AlN molar fractions of the planarization layers and the well layer are subject to routine experimentation and optimization to achieve the desired energy gaps such that the barrier layer may performs the function of an electron barrier and also prevents the deterioration of the quality of the barrier layer  ([0069-0072]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the range of a difference in AlN molar fraction between the well layer and each of the first planarizing layer and the second planarizing layer as clamed to achieve the desired energy gaps such that the barrier layer may performs the function of an electron barrier and also prevents the deterioration of the quality of the barrier layer ([0069-0072]).
Regarding claim 6, Han et al. teach the semiconductor light-emitting element according to claim 5, wherein a thickness of each of the first planarizing layer (T3; Fig. 2, [0071]) in a direction of stack (horizontal direction in Fig. 2) and a thickness of the well layer (T2; Fig. 2, [0071]).

In the same field of endeavor of light emitting devices, Yeh et al. teach a thickness of each of the first planarizing layer (the leftmost 132b in Fig. 3; Figs. 2-3, [0046]) and the second planarizing layer (the second leftmost 132b in Fig. 3; Figs. 2-3, [0046]) in a direction of stack (horizontal direction in Fig. 2) and a thickness of the well layer (the rightmost 131 in Fig. 3; [0044]; see Figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Han et al. and Yeh et al. and to add the layers of two different band gaps of Han et al. as a second planarizing layer and a second barrier layer in an alternated sequence as taught by Yeh et al., because Han et al. teach that the barrier layer can have more than three layers of layers of two different band gaps but is silent of how to add more layers ([0037]) and Yeh et al. teach that the layers of two different band gaps can be added in an alternate sequence (Figs. 2 and 3). 
Han et al. also teach that the thickness of the planarizing layer can be made thinner to improve the device performance ([0072]).
Parameters such as the thickness of the planarizing layers and the thickness of the well layer are subject to routine experimentation and optimization to achieve the desired device performance ([0072]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thickness of the planarizing layers smaller than the thickness of the well layer to improve the device performance ([0072]).
Regarding claim 7, Han et al. teach the semiconductor light-emitting element according to claim 5, wherein the first planarizing layer (the leftmost 33 in Fig. 2) and the well layer (the rightmost 22 in Fig. 2).
Han et al. do not teach the AlN molar fraction of each of the first planarizing layer and the second planarizing layer is higher than an AlN molar fraction of the well layer.
Han et al. teach that the first planarizing layer (the leftmost 33 in Fig. 2) and the well layer (the rightmost 22 in Fig. 2) can be AlGaN ([0051, 0045]), the planarizing layer (33) has a bandgap bigger than the bandgap of well layer (22; Fig. 2), and higher Al content (i.e. higher AlN molar fraction) of the AlGaN layer would have a bigger bandgap ([0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an AlN molar fraction of the first planarizing layer higher than an AlN molar fraction of the well layer, such that the first planarizing layer can have a bandgap bigger than the bandgap of well layer (Fig. 2). 
In the same field of endeavor of light emitting devices, Yeh et al. teach each of the first planarizing layer (the leftmost 132b in Fig. 3; Figs. 2-3, [0046]) and the second planarizing layer (the second leftmost 132b in Fig. 3; Figs. 2-3, [0046]) and the first planarizing layer (the leftmost 132b in Fig. 3) is the same as the second planarizing layer (the second leftmost 132b in Fig. 3, all are 132b; [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Han et al. and Yeh et al. and to add the layers of two different band gaps of Han et al. as a second planarizing layer and a second barrier layer in an alternated sequence as taught by Yeh et al., because Han et al. teach that the barrier layer can have more than three layers of layers of two different band gaps but is silent of 
The combination of Han et al. and Yeh et al. teach “the AlN molar fraction of each of the second planarizing layer is higher than an AlN molar fraction of the well layer” because Han et al. teach the AlN molar fraction of each of the first planarizing layer is higher than an AlN molar fraction of the well layer as disclosed above and Yeh et al. teach that the first planarizing layer (the leftmost 132b in Fig. 3) is the same as the second planarizing layer (the second leftmost 132b in Fig. 3, all are 132b; [0046]).
Regarding claim 8, Han et al. teach the semiconductor light-emitting element according to claim 5, wherein the active layer (121) further includes a further barrier layer (the leftmost 34 in Fig. 2; [0047]) of an AlGaN-based semiconductor material (34 is a portion of 32 which can be AlyGa1-yN (0<y≤1); [0045, 0047]) provided between the n-type clad layer (117) and the first planarizing layer (the leftmost 33 in Fig. 2).

Response to Arguments
Applicant's arguments with respect to claims 1 and 5 have been considered but are moot in view of the new ground(s) of rejection.
On page 6 of Applicant’s Response, regarding claim 4, Applicant argues that claim 4 in unobvious because Han is silent regarding the specific value of the gap G1.
The Examiner respectfully disagrees with Applicant’s argument, because the value of gap G1 is one of the conditions of making sure that the barrier layer may forms the function of an electron barrier ([0070]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to find the optimum value of G1, since it have been held that 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuura (US 2015/0372189 A1) teach an active layer having multiple Al contents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/11/2022